Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) and Species II drawn to Figure 2, in the reply filed on 03/23/2022 is acknowledged.  Claims 1-12 will treat on the merit and claims 13-20 are withdrawn from consideration.  The traversal is on the ground(s) that “in order for a species restriction to be proper, the species must be independent or distinct as claimed and there must be a serious search and/or examination burden on the Examiner. Under M.P.E.P. §§ 803 and 814, the initial burden is on the Examiner to show by appropriate explanation independence or distinctness, as well as serious search burden.  First, Applicant submits that FIGS. 2 and 4-8 do not illustrate mutually exclusive characteristics, steps, features, or anything that would support a restriction of species. As the Office is aware, “restriction to a single species may be proper if the species are mutually exclusive.” See MPEP 806.04(f)…” and “Second, even assuming arguendo that the claims were drawn to distinct species, Applicant respectfully submits that Species II, IV, V, VI, VII, VIII, IX, and X do not illustrate mutually exclusive characteristics, steps, features, or anything that would support a restriction of species. That is, Applicant submits that no burden exists for the examination of all alleged Species II, IV, V, VI, VII, VIII, IX, and X…a cooking apparatus.”.  This is not found persuasive because the applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A Regarding claims 3-8, the claim limitation “an input device configured to receive a first command for operation of the first heating coil and …” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “configured to receive a first command for operation of the first heating coil and …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “input” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0046, lines 1-3, Detailed Description, cited:[ "This input apparatus 150 may be implemented as a plurality of physical buttons or switches, etc., and may be implemented as a touch screen…].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUN et al (US 2016/0150597) cited by applicant.  YUN discloses cooking apparatus   acquiring input of a plurality of power supplies (211, 212) of different phases (par. 0136), the cooking apparatus comprising: a plurality of heating coils including a first heating coil (L1) and a second heating coil (L2); a plurality of inverters including a first inverter (311) and a second inverter (312, par. 0135, Figures 6, 14, claim 1); and a switching circuit (800) configured to selectively provide power from among a first power (211) or a second power (212) to at least one of the first inverter (311) or the second inverter (312, par. [0198], [0205]; Figure 14).  Regarding claim 2, YUN discloses a processor (100, 130, par. 0102) configured to identify whether at least the first power (211) or the second power (212) is provided to the first inverter (311) or the second inverter (312) based on a first power consumption of the first heating coil (L1)  and a second power consumption of the second heating coil (L2, par. [0101], Figure 4).  Regarding claims 3-4, YUN discloses a plurality of power supplies including a first power supply (211) and a second power supply (212); an input device (128, par. [0119-0121], Figure 4) configured to receive a first command for operation of the first heating coil (L1) and a second command for operation of the second heating coil (L2); and a processor (100, 130) configured to control the plurality of inverters (311, 312) to output a first driving power (311) to the first heating coil (L1) based on the first command and output a second driving power (312) to the second heating coil (L2) based on the second command ((par. 0197; claim 1; Figure 14).  Regarding claim 9, YUN discloses the first inverter (311) is configured to provide driving power to the first heating coil (L1) based on only the first power (211, Figure 14), wherein the second inverter (312) is configured to provide driving power to the second heating coil (L2) based on only the second power (212, Figure 14), wherein the plurality of inverters further comprise a third inverter (313) configured to provide a third driving power to a third heating coil (L3) based on the first power or the second power (212), and wherein the switching circuit (800) is configured to selectively connect the first power supply (211) or the second power supply (212) to the third inverter (313). Regarding claim 10, YUN discloses a switching circuit (800) comprises: a first switch (801) configured to connect an output terminal of the first power supply (211) or an output terminal of the second power supply (212) to an input terminal of the third inverter (313); and a second switch (802) configured to connect another output terminal of the first power supply (211) or another output terminal of the second power supply (212) to another input terminal of the third inverter (313, Figure 15B). Regarding claim 11, YUN discloses each of the plurality of inverters comprises: a bridge diode circuit (261, 262, Figure 15B) configured to rectify input power; a circuit configured to substantially convert the rectified input power into a direct current (DC) power (par. 0195); and an inverter circuit (311-316) configured to provide a driving power supply having a preset frequency based on the DC power (par. 0183).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anton Falcon et al (DE 102012220324A1) cited by applicant.  Anton Falcon discloses induction heater for domestic appliance acquiring input of a plurality of power supplies (32, 37) of different phases (par. 0004, Figure 2), the cooking apparatus comprising: a plurality of heating coils (20, 22, 24, 26) including a first heating coil and a second heating coil; a plurality of inverters including a first inverter (30) and a second inverter (35); and a switching circuit (50) configured to selectively provide power from among a first power (32) or a second power (37) to at least one of the first inverter (30) or the second inverter (35). In other words, the heating coil (24) can be powered by using either the power (32) via the inverter (30) or the power (37) via the inverter (35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al (US 2016/0150597) cited by applicant. YUN discloses substantially all features of the claimed invention including plurality of independent inverters (311-314, par. 0136) located on inverter substrate (300, Figure 15B) and a second substrate (800) spaces apart from the inverter substrate, but does not disclose a plurality of first inverter substrates wherein each of the plurality of inverters disposed on the plurality of the first substrates. It would have been obvious to one ordinary skill in the art at the time the invention was made to have each independent inverter of plurality of inverters disposed on each substrate of the plurality of the first substrates in order to isolate electrical power from each other.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest a second power supply is connected to the second inverter and a third command of a third heating coil is received, identify that the first inverter is consuming less power than the second heating coil, and control the switching circuit to connect the first power supply to a third inverter as recited in claims 5-8.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al (US 2012/0043312) discloses induction heating cooked and method of controlling the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
June 1, 2022